Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hunzinger et al (US 20160260012 and Hunzinger hereinafter.) in view of Rahim et al. (US 8289755 and Rahim hereinafter.).
Regarding claim 1, Hunzinger discloses a synapse circuit modeling a synapse incorporating spike timing dependent synaptic plasticity (STDP) [see abstract] and transmitting a signal [para. 39, generate an output signal 208], the synapse circuit comprising: a buffer [fig. 1, neural system 100] that changes, in a case that an output signal [para. 39, output signal 208] to be output to a subsequent-stage circuit that models a neuron  in a subsequent stage of the synapse [para. 39, The output signal 208 may be then transferred as an input signal to other neurons of the same neural system, or as an input signal to the same neuron 202, or as an output of the neural system.] in a first mode [para. 56, negative regime 402, In the negative regime 402, the state tends toward rest (ν.sub.−) at the time of a future event. In this negative regime, the model generally exhibits temporal input detection properties and other sub-threshold behavior.], at a timing when an input signal, received from a preceding stage circuit that models a neuron in a preceding stage of the synapse [para. 56, negative regime 402, In the negative regime 402, the state tends toward rest (ν.sub.−) at the time of a future event. In this negative regime, the model generally exhibits temporal input detection properties and other sub-threshold behavior.], exceeds a first threshold level [para. 31, When the membrane potential reaches its threshold value, the neuron may fire and generate an output spike to be transferred to the next level of neurons (e.g., the level 106)], in a second mode [para. 56, positive regime 404, In the positive regime 404, the state tends toward a spiking event (ν.sub.s). In this positive regime, the model exhibits computational properties, such as incurring a latency to spike depending on subsequent input events.], an adjusting unit that stores a coefficient indicative of a signal transmission speed in the synapse and adjusts the first threshold level depending on the coefficient [para. 45, STDP is a learning process that adjusts the strength of synaptic connections between neurons. The connection strengths are adjusted based on the relative timing of a particular neuron's output and received input spikes (i.e., action potentials).]; and a mode switching unit [neuron membrane] that acquires a spike signal indicating that a spike is generated [para. 59, the regime is essentially determined by the model state. The model state is defined by a membrane potential (voltage) ν and recovery current u. Para. 65, the model state may be updated only upon events, such as an input (presynaptic spike) or output (postsynaptic spike).],                and that operates the buffer in the first mode [negative regime 402]  during a period in which the spike is not generated [para. 56, negative regime 402, In the negative regime 402, the state tends toward rest (ν.sub.−) at the time of a future event. In this negative regime, the model generally exhibits temporal input detection properties and other sub-threshold behavior.], and operates the buffer in the second mode [positive regime 404] during a period in which the spike is generated [para. 56, positive regime 404, In the positive regime 404, the state tends toward a spiking event (ν.sub.s). In this positive regime, the model exhibits computational properties, such as incurring a latency to spike depending on subsequent input events.]. Hunzinger does not explicitly disclose a buffer that changes an output signal from a first logical value to a second logical value, the output signal has the first logical value to the second logical value when the input signal exceeds a reference level lower than the first threshold level.
However, Rahim discloses a buffer [fig. 5, inverter INV2] that changes an output [fig. 5, Vout] first logical value [Low] to a second logical value [High], the output signal has the first logical value to the second logical value when the input signal exceeds a reference level lower than the first threshold level [fig. 6-8, V3, col 12 lines 61 – col 13 line 14]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Hunzinger to include a buffer that changes an output signal first logical value to a second logical value, the output signal has the first logical value to the second logical value when the input signal exceeds a reference level lower than the first threshold level as taught by Rahim to disclose a system for a programmable Schmitt trigger circuitry that receives mode control signals to place bi-stable memory cell in different modes.
Regarding claim 5, Hunzinger in view of Rahim disclose further wherein the spike signal has an intermediate voltage between the positive side power supply voltage and the negative side power supply voltage during a period in which the spike is not generated [Rahim, col 11, lines 57-61], and vertically fluctuates with the intermediate voltage as a center during a period in which the spike is generated [Rahim, col. 11 lines 57-58].
Regarding claim 14, Hunzinger in view of Rahim disclose further wherein an arithmetic circuit that is the subsequent-stage circuit and that acquires the output signal output from the synapse circuit [Hunzinger, para. 39,  The output signal 208 may be then transferred as an input signal to other neurons of the same neural system, or as an input signal to the same neuron 202, or as an output of the neural system.] and executes arithmetic processing based on the acquired output signal [para 40, the processing unit 202 in the computational network may be an analog electrical circuit. In another aspect, the processing unit 202 may be a digital electrical circuit. In yet another aspect, the processing unit 202 may be a mixed-signal electrical circuit with both analog and digital components. The computational network may include processing units in any of the aforementioned forms. The computational network (neural system or neural network) using such processing units may be utilized in a large range of applications, such as image and pattern recognition, machine learning, motor control, and the like.].
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hunzinger in view of Rahim further in view of Yu et al. (US 20160049195 A1 and Yu hereinafter.).
Regarding claim 2, Hunzinger in view of Rahim discloses all the features regarding claim 1 as indicated above. Hunzinger in view of Rahim does not explicitly disclose the adjusting unit is a variable resistor set to a resistance value depending on the coefficient, and is connected between the negative side power supply terminal and a generation source of the negative side power supply voltage.	
However, Yu discloses the adjusting unit is a variable resistor set to a resistance value depending on the coefficient, and is connected between the negative side power supply terminal and a generation source of the negative side power supply voltage [fig. 8, para. 96, the adaptive threshold block ATB includes parallel transistors (IE variable resistors) coupled between the common node CN1 and ground. Each of the parallel transistors is configured to receive one of the bit signals C5, C6 and C7]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Hunzinger in view of Rahim to include the adjusting unit is a variable resistor set to a resistance value depending on the coefficient, and is connected between the negative side power supply terminal and a generation source of the negative side power supply voltage as taught by Yu to provide high linearity between the number of voltage pulses and the combined variable conductances at high current levels
Regarding claim 3, Hunzinger in view of Rahim further in view of Yu disclose further 
wherein the Schmitt trigger circuit comprises: a first field effect transistor that is turned on when a gate-source voltage is equal to or higher than a threshold voltage, the first field effect transistor having a gate connected to the input terminal and a source connected to the negative side power supply terminal [Rahim, Fig. 5, n-channel metal oxide field-effect transistor N3], a second field effect transistor that is turned on when a gate-source voltage is equal to or higher than a threshold voltage, the second field effect transistor having a gate connected to the input terminal, a source connected to a drain of the first field effect transistor, and a drain connected to the output terminal [Rahim, Fig. 5, n-channel metal oxide field-effect transistor N2]; a third field effect transistor that is turned on when a gate-source voltage is equal to or higher than a threshold voltage, the third field effect transistor having a gate connected to the output terminal and a source connected to the source of the second field effect transistor [Rahim, Fig. 5, n-channel metal oxide field-effect transistor N1], a fourth field effect transistor that is turned on when a gate-source voltage is equal to or lower than a threshold voltage, the fourth field effect transistor having a gate connected to the input terminal and a source connected to the positive side power supply terminal [Rahim, Fig. 5, p-channel metal oxide field-effect transistor P2], a fifth field effect transistor that is turned on when a gate-source voltage is equal to or lower than a threshold voltage, the fifth field effect transistor having a gate connected to the input terminal, a source connected to a drain of the fourth field effect transistor, and a drain connected to the output terminal [Rahim, Fig. 5, p-channel metal oxide field-effect transistor P3]; and a sixth field effect transistor that is turned on when a gate-source voltage is equal to or lower than a threshold voltage, the sixth field effect transistor having a gate connected to the output terminal and a source connected to the source of the fifth field effect transistor [Rahim, Fig. 5, p-channel metal oxide field-effect transistor P3], and the spike signal is applied to a drain of the third field effect transistor and a drain of the sixth field effect transistor [Rahim, Fig. 5, The control lines C1 and C2 connected to drain of P1 and N1].
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5 and 14 have been considered but are moot in view of the new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES G YEAMAN/Examiner, Art Unit 2842             

/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842